Wilde, .7.
This was an action of trespass quare clausum, and the only question is, whether the plaintiffs’ title, as proved at the trial, is sufficient to support the action. The damages claimed are inconsiderable, and a verdict was taken for the plaintiffs by consent. The plaintiffs rely on a title by possession, and contend also that they have derived a valid title and right of property from the original proprietors of the land.
It was proved that the plaintiffs, and those under whom they claim, had maintained a fence separating the twelve acre lot, on which the trespass is alleged to have been committed, from the lot adjoining northerly, which was extended to the foot of a steep and precipitous mountain, to prevent the cattle from passing round between the farms, and to save the expense of erecting a fence on the westerly side of the lot. The evidence of the plaintiffs’ possessory title is not fully reported ; it was, however, such as would fully maintain an action of trespass against a stranger, or any one not having a right of entry y but not such as would by law constitute a disseizin of the true owner. And so it was decided at the trial. The defendant thereupon gave in evidence two deeds to him from Robert Campbell and Jeremiah Dibell, dated January 8th, 1830, which deeds included the twelve acre lot; and it was proved that Campbell and Dibell had acquired their title to the said lot by certain pitches by them made in the rights of John Dibell and Jonathan Petitt, who were original proprietors of Mount Washington. These Ditches were made at different times, from 1818 to 1828, and were recorded in the proprietors’ book of records, May 20th, 1828.
Several objections have been made to the regularity of these *484proceedings, which we have not thought it necessary to consider ; being of opinion that the plaintiffs’ title, derived from the proprietors of the township, under a prior location and division of the common lands, is the older and better title. This title is derived from a pitch or location made by one David Benton, in the year 1789, and laid out on the original right of one John Fellows. It includes the twelve acre lot, according to a survey of a committee of the proprietors, a return of which was made by them, and was regularly recorded in the proprietors’ book of records. It is objected, that there is no sufficient evidence to prove that John Fellows was a proprietor. But we are of the opinion, that a pitch or location made in his right, surveyed as it was by a committee of the proprietors, and a return thereof made by them, and recorded in the proprietors’ book of records, amounts to sufficient prima facie evidence of the right claimed. No adverse claim was interposed for nearly thirty years. After the death of David Benton, the twelve acre lot was assigned to his widow, as a part of the estate devised to her for life, and, on her decease, it descended to his heirs, from one of whom the plaintiffs derive their title.
The presumption from these facts is, that the location was rightly and regularly made ; nothing appearing to the contrary. Fellows might have been a proprietor, although his name does not. appear by the records of the proprietors, except in this instance, and although at this distance of time no direct evidence of the fact can be adduced. The case, therefore, must be decided upon presumptive evidence ; and this appears to the court to be satisfactory. The ancient claims of parties are admissible, as presumptive evidence of title ; and such .evidence is strong, when accompanied with a long, uninterrupted possession of any part of the estate claimed. 3 Dane Ab. 506. So it has been held, that if a party had been permitted to vote in a proprietors’ meeting, that was good presumptive evidence to prove that he was a proprietor, although after a lapse of many years be might be unable to produce any other evidence of title. Every reasonable presumption in favor of ancient claims is to be ; flowed, especial*485ly when followed by possession ; and we are of opinion that the presumptive evidence in the present case is sufficient to establish the right of John Fellows as one of the proprietors of Mount Washington.
Another objection to this location was made at the trial, on the ground that the return of the survey was not signed by al the members of the committee. This objection, however, if well founded, would not avail the defendant, because the location under which he claims is open to the same objection. And if both locations be invalid for this reason, the plaintiffs would be entitled to maintain their action on their possessory title.
Then an objection was made to the deed from David Benton to Stephen Benton, (both of whom were heirs of David Benton senior,) and it was contended that, by the description, the twelve acre lot was not included. This objection is immaterial, because the plaintiffs claim under a deed from Stephen Benton to Benjamin Sheldon ; and Stephen’s share in the property, as one of the heirs of his father, passed by that deed ; which is sufficient to sustain the present action. There appears to be a mistake in the latter deed as to Cook’s corner ; but taking the whole description together, we think it may be construed so as to include the locus in quo.
Again, it is objected, that the deed from Atwater Cook to Thaddeus B. Cook, the father of one of the plaintiffs, does not include the twelve acre lot ; and it is true that this deed is not a regular and formal conveyance of that lot. But by the indorsement on the deed, we are of opinion that Thaddeus B. Cook had a right to enter on that lot, and that he, during his life, and the plaintiffs, since his death, had a right to defend their possession under the title of Atwater Cook.
But if these objections to the plaintiffs’ derivative title from David Benton were well founded, still we think this action is maintainable on another ground. If the pitch made by David Benton upon the right of John Fellows was valid, and vested in him a legal title in severalty, then the pitch afterwards made, under which the defendant claims title, was void, and his title fails. And the plaintiffs, having possession of the locus, may *486well support their action without any further proof of title This view of the case renders the supposed defects, in the plaintiffs’ derivative title from Benton, immaterial.

Judgment on the verdict.